DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 19/956,805 (herein ‘805). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a low-ally high-strength seamless pipe with substantially similar composition, yield strength and microstructure.
Instant claim 1 and claim 1 of ‘805 both recite a low-alloy high-strength seamless steel pipe for oil country tubular goods, the steel pipe having a yield strength of 862 MPa or more, and having a composition, in mass% which are substantially similar with the only differences being in the ranges of Mn and Mo.  Claim 1 of ‘805 teaches a range of Mn from 0.3 to 1.5 % which overlaps that of the Instantly claimed range of 0.45 to 0.9 %.  The range of Mo in ‘805 is from 0.5 to 1.3% while the Instant claim requires 1.4 to 2.0%.  The only deficiency of ‘805 is that ‘805 disclose the use of 1.3% Mo, while the present claims requires 1.4% Mo.
It is apparent, however, that the instantly claimed amount of Mo and that taught by ’805 are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of Mo disclosed by ’805 and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of Mo, it therefore would have been obvious to one of ordinary skill in the art that the amount of Mo disclosed in the present claims is but an obvious variant of the amounts disclosed in ’805, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Both the steel pipe of claim 1 of ‘805 and the instantly claimed one require the same microstructure with inclusions whose compositions match formulae (1), (2), (3) and (4).   The only differences in the claims is the number with the composition matching formulae (1), (2) per 100 mm2 overlap, with Instant claim requiring 5 or less while ‘805 requires 10 or less.  Similarly, for the numbers with the composition matching (3), (4) per 100 mm2 overlap, with Instant claim requiring 20 or less while ‘805 requires 30 or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of Instant claim 2 are met by claim 2 of ‘805.
The limitations of Instant claim 3 are met by claim 3 of ‘805 with as the Instant claimed ranges are encompassed by those in ‘805.
The limitations of Instant claim 4 are met by claim 4 of ‘805 with as the Instant claimed ranges are encompassed by those in ‘805.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The double patenting rejections remain as set forth above.
The 112(b) rejections are withdrawn based upon the submitted claim amendments.
Applicant’s arguments, see Pgs. 1-7, filed 02/11/2022, with respect to the prior art rejections based on Yuga et al. (WO 2016079908 A1) have been fully considered and are persuasive.  The prior art rejections have been withdrawn.  

Allowable Subject Matter
The Double Patenting rejections of all the claims remain as set forth above.  The rejections may be overcome by amending the claims such that the claims no longer overlap in scope between the applications or if a Terminal Disclaimer is submitted as set forth above.  
The claims in their current form are allowable of the prior art.  The closest prior art is Yuga et al. (WO 2016079908 A1), herein Yuga.  Yuga teaches a steel pipe with an overlapping composition and that the number of oxide-based inclusions having a size of 4 microns or more in 40 or less per 100 mm2 [0091]. This overlaps the claimed ranges. The inclusions contain Al, Ca and Mg as major components [0098]. However, Yuga does not expressly teach the composition ratios of the oxide-based inclusions as claimed.  Thus, it is unclear if the inclusions meet the ranges of number of inclusions per 100 mm2 based on the formulae 1-2 and/or 3-4. Further, Yuga does not teach the control of the Ca in the molten steel and the addition of Ca added in order for a ratio of the added Ca, Ca*, with respect to the weight of the molten steel to the value of the oxygen, %T.O in the molten steel is 0.63 < [Ca*] /[%T.O] < 0.91, which applicant has demonstrated is necessary via the examples set forth in Table 2-1 and Table 2-2 and Table 4-1 and 4-2.  In Table 2-1, examples  1-2, 1-3, 1-4 and 1-5 have the ratio values outside 0.63 < [Ca*] /[%T.O] < 0.91 and result in inclusions outside the claimed ranges.  In Table 2-1, examples 1-3 and 1-4 have compositions within the claimed ranges.  These examples have demonstrated that in addition to the claimed the composition, the ratio of the added Ca, Ca* to the weight of the molten steel to the value of the oxygen, %T.O  must be more than 0.63 and less than 0.91 to achieve the numbers of inclusions per 100 mm2 as claimed.   Thus, the claims are deemed to be allowable once the Double Patenting rejections are resolved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784